DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on April 01, 2020 and preliminary amendment filed on September 04, 2020.  In virtue of this preliminary amendment, claims 1-20 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 and 01/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Byl et al. (US 2017/0338075) in view of Tsukagoshi (US 2005/0166666).
With respect to claims 1 and 16, Byl discloses in figure 6 an ion implantation system and a method thereof, comprising an ion implanter (546, e.g., ion implanter) in a housing (figure 1 shows a housing 12 of the implanter system and figure 4 shows a housing 301 thereof), the ion implanter comprising an ion source unit (544, e.g., ion source); a dopant source gas supply system (510, 518-522, 524-528, CPU, 540), e.g., formed as a gas system thereof) comprising: a 

    PNG
    media_image1.png
    515
    719
    media_image1.png
    Greyscale

Byl does not explicitly disclose that each of the first dopant source gas supply pipe and the second dopant source gas supply pipe including an inner pipe and an outer pipe enclosing the inner pipe; and the monitoring system coupled to the outer pipe of each of the first dopant source gas supply pipe and the second dopant source gas supply pipe and configured to monitor a 
Tsukagoshi discloses in figure 3 a piping structure (10) comprising an inner pipe (1) and an outer pipe (4) enclosing the inner pipe; and the monitoring system (6, e.g., pressure sensor) coupled to the outer pipe of each of the first dopant source gas supply pipe and the second dopant source gas supply pipe and configured to monitor a leakage of each of the first dopant source gas supply pipe and the second dopant source gas supply pipe (see figure 3 and paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Byl with a pipe having an inner pipe and an outer pipe thereof as taught by Tsukagoshi for the purpose of monitoring a breakage in the pipe and minimizing a risk and an effect on the product since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Tsukagoshi (see paragraph 0024).
With respect to claim 2, the combination of Byl and Tsukagoshi disclose that wherein each of the inner pipe and the outer pipe comprises an electrically insulating material (see paragraph 0018 of Tsukagoshi).
With respect to claim 3, the combination of Byl and Tsukagoshi disclose that wherein each of the inner pipe and the outer pipe comprises polytetrafluoroethylene, polypropylene, polyethylene, or polyvinyl chloride (see paragraph 0009 of Tsukagoshi, e.g., “a soft vinyl chloride”).
With respect to claim 4, the combination of Byl and Tsukagoshi disclose that wherein an outlet port (P) is disposed in the outer pipe of each of the first dopant source gas supply pipe and the second dopant source gas supply pipe, the outlet port configured to couple a corresponding dopant source gas supply pipe to the monitoring system (see figure 3 of Tsukagoshi).

    PNG
    media_image2.png
    481
    730
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 9-15 are allowed.
Claims 5-8 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
An Ion implantation system, comprising … “a plurality of dopant source gas supply pipes configured to couple the plurality of dopant source gas storage cylinders to the ion source unit, the plurality of dopant source gas supply pipes comprising a first set of the plurality of dopant source gas supply pipes coupled to the first set of the plurality of dopant source gas storage cylinders and a second set of the plurality of dopant source gas supply pipes coupled to the second set of the plurality of dopant source gas storage cylinders, each of the plurality of dopant source gas supply pips comprising an inner pipe configured to flow a corresponding dopant source gas and an outer pipe enclosing the inner pipe; and a monitoring system comprising a plurality of pressure sensors and a gas sensor coupled to the outer pipe of each of the plurality of dopant source gas supply pipes and configured to monitor a leakage of each of the plurality of dopant source gas supply pipes”, in combination with the remaining claimed limitations as claimed in independent claim 9 (claims 10-15 would be allowable as being dependent on claim 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Valentin de Oliveira et al. – US 2020/0200329
Prior art Yamagata et al. – US 2005/0005957
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 1, 2022